NO. 07-06-0092-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                     JULY 6, 2006

                         ______________________________


                        THE SCHOOL OF THE OZARKS, INC.,
                   D/B/A COLLEGE OF THE OZARKS, APPELLANT

                                           V.

                 WILL W. SNEAD AND RAY A. SNEAD, APPELLEES


                       _________________________________

            FROM THE 69TH DISTRICT COURT OF HARTLEY COUNTY;

                    NO. 4289H; HONORABLE RON ENNS, JUDGE

                        _______________________________

Before REAVIS and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION


      The School of the Ozarks, Inc., d/b/a College of the Ozarks perfected this

accelerated appeal from the trial court’s order denying its special appearance. Pending

before this Court is an unopposed motion to dismiss the appeal as moot. Attached to the

motion as exhibits are a joint motion and an order signed by the trial court to vacate the
appealed order and dismiss with prejudice the claims of appellees Will W. Snead and Ray

A. Snead. We grant the motion and dismiss the appeal as moot. See Tex. R. App. P. 1

42.1(a). Having dismissed the appeal at the request of all parties, no motion for rehearing

will be entertained and our mandate will issue forthwith.


                                         Don H. Reavis
                                           Justice




                                            2